DETAILED ACTION
This is in response to the Request for Continued Examination filed 3/12/2021 wherein claims 2 and 12 have been canceled and claims 1, 3-11, and 13-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 11 are objected to because of the following informalities: 
“the single intake channel” (Claim 13, line 11) is believed to be in error for - - a single intake channel - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the single intake channel" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic et al. (US 2010/0223905) in view of Pisacreta (US 2015/0345389) and Suciu et al. (US 2015/0337675).
Regarding Independent Claim 1, Todorovic teaches (Figures 1-9) an air intake system (see Figure 2) for providing air to a tip clearance control system (Paragraph 0009), the air intake system (see Figure 2) comprising:
a ram-air intake (6, 8) having a scoop portion (annotated below) and a body portion (annotated below), wherein the body portion (annotated below) is divided by partition walls (annotated below; also see Figure 7) into a central channel (6 to 18) and a tip clearance control channel (at 20, see Paragraph 0009 and Figure 8), the tip clearance control channel (at 20) extending to a respective duct inlet (the inlet opening at 8, see Figures 2-3) within the body portion (annotated below), the central channel (6 to 18) extending away from the body portion (see annotation below) to an air outlet (at 18, see Figures 8-9). Todorovic does not teach a 
Pisacreta teaches (Figures 1-11) a plurality of cooling channels (the upstream portion of passages 64; see annotation below), wherein at least one cooling duct (the downstream portion of passages 64; see annotation below) extends from each one of the respective duct inlets (the portion of passages 64 that is separated from 52; see annotation below). Pisacreta also teaches (Figures 1-11) a body portion (see annotation below) of an air intake (44) which houses a heat exchanger (54), wherein a central channel (52) extends through the heat exchanger (54), wherein the central channel (52) extends longitudinally aft of (see Figure 9) a respective outlet of each cooling channel (33, 35) and through the heat exchanger (54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic to include the plurality of cooling channels, wherein at least one cooling duct extends from each one of the respective duct inlets and to have the body portion of the air intake to house a heat exchanger, wherein a central channel extends through the heat exchanger and extends longitudinally aft of a respective outlet of each cooling channel and through the heat exchanger, as taught by Pisacreta, in order to communicate air from the inlet to a plurality of engine components (see Paragraphs 0051-0053 of Pisacreta) and to utilize the flow of air to cool oil or another lubricant of the engine (Paragraph 0046 of Pisacreta). Todorovic in view of Pisacreta does not teach that the plurality of cooling channels, ducts and duct inlets used for tip clearance control and extend to a turbine casing.
Suciu teaches (Figures 1-4) a cooling system used for tip clearance control (60; see title and Paragraphs 0032-0033) that includes at least one tip clearance control duct (the downstream portions of 74a, 74b; see Figures 2-4) extending from the duct inlets (the upstream portions of 74a, 74b; see Figures 2-4) to a turbine casing (at 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta to have the cooling system used for tip 

    PNG
    media_image1.png
    783
    1250
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    816
    1250
    media_image2.png
    Greyscale

Regarding Claim 3, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic in view of Pisacreta and Suciu does not teach, as discussed so far, wherein at least one tip clearance control duct comprises a first tip clearance control duct and a second tip clearance control duct, wherein the one or more tip clearance control channels include a first tip clearance control channel and a second tip clearance control channel, and wherein the turbine is a first turbine, the first tip clearance control duct extending from a first duct inlet within the body portion of the ram-air intake to a first turbine casing and the second tip clearance control duct extending from a second duct inlet within the body portion of the ram-air to a second turbine casing.
Pisacreta teaches (Figures 1-11) first and second cooling ducts (at 64), wherein the first cooling duct (one of the cooling ducts annotated above) extends from a first duct inlet (one of the duct inlets annotated above) within the body portion (annotated above) of the intake (44) and the second cooling duct (another of the cooling ducts annotated above) extending from a second duct inlet (another of the duct inlets annotated above) within the body portion (annotated above) of the intake (44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta and Suciu to include the first and second 
Suciu teaches (Figures 1-4) wherein at least one tip clearance control duct (the downstream portions of 74a, 74b; see Figures 2-4) comprises a first tip clearance control duct (the downstream portion of 74a) and a second tip clearance control duct (the downstream portion of 74b), wherein one or more tip clearance control channels (the upstream portions of 74a, 74b; see Figures 2-4) include a first tip clearance control channel (the upstream portion of 74a) and a second tip clearance control channel the upstream portion of 74b), and including a first turbine (at 54), the first tip clearance control duct (the downstream portion of 74a) extending from a first duct inlet (the inlet of 74a) within the body portion (at 74) of the ram-air intake (as taught by Todorovic, discussed above) to a first turbine casing (the casing surrounding 54) and the second tip clearance control duct (the downstream portion of 74b) extending from a second duct inlet (the inlet to 74b) within the body portion (at 74) of the ram-air intake (as taught by Todorovic, discussed above) to a second turbine casing (the casing surrounding 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta and Suciu to include the at least one tip clearance control duct comprising a first tip clearance control duct and a second tip clearance control duct, wherein the one or more tip clearance control channels include a first tip clearance control channel and a second tip clearance control channel, and wherein the turbine is a first turbine, the first tip clearance control duct extending from a first duct inlet within the body portion of the ram-air intake to a first turbine casing and the second tip clearance control duct extending from a second duct inlet within the body portion of the ram-air to a second turbine casing, as taught by Suciu, in order to direct cooling fluid along an outside of a turbine case so that air leakage is reduced and gas turbine engine efficiency is increased (Paragraphs 0033-0035 of Suciu).
It is noted that the “first tip clearance control duct” and the “first tip clearance control channel” are interpreted as being the upstream and downstream portions of the same passageway, as could be construed from Applicant’s originally filed disclosure. Similarly, the “second tip clearance control duct” and 
Regarding Claim 5, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic further teaches (Figures 1-9) wherein the scoop portion (annotated above) of the ram-air intake (6, 8) comprises a plurality of intake channels (6, 8; see Figures 2-5), each one of the plurality of intake channels (6, 8; see Figures 2-5) aligned with one of the one or more tip clearance control channels (at 20; see Figures 4-5) or the central channel (6 to 18) in the body portion (annotated above) of the ram-air intake (6, 8).
It is noted that the term “aligned” is interpreted using Merriam-Webster’s online dictionary definition “to arrange things so that they form a line or are in proper position”.
Regarding Claim 8, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic further teaches (Figures 1-9) a tip clearance control system (see Paragraph 0004 and 0009) comprising the air intake system (see Figure 2) of claim 1 (discussed above).
Regarding Claim 9, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic in view of Pisacreta and Suciu does not teach, as discussed so far, wherein the at least one tip clearance control duct includes a tip clearance control duct, the tip clearance control system comprising a manifold, the manifold being connected to the tip clearance control duct.
Suciu teaches (Figures 1-4) at least one tip clearance control duct (the downstream portions of 74a, 74b; see Figures 2-4) including a tip clearance control duct (the downstream portion of 74a), the tip clearance control system (see Figures 2-4) comprising a manifold (62a), the manifold (62a) being connected (see Figures 2-4) to the tip clearance control duct (the downstream portion of 74a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta and Suciu to have the at least one tip clearance control duct include a tip clearance control duct, the tip clearance control system comprising a manifold, the manifold being connected to the tip clearance control duct, as taught by Suciu, in order to direct cooling fluid along an outside of a turbine case so that air leakage is reduced and gas turbine engine efficiency is increased (Paragraphs 0033-0035 of Suciu).
Regarding Claim 10, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic in view of Pisacreta and Suciu does not teach, as discussed so far, wherein the at least one tip clearance control duct includes a further tip clearance control duct, the tip clearance control system further comprising a further manifold, the further manifold being connected to the further tip clearance control duct.
Suciu teaches (Figures 1-4) at least one tip clearance control duct (the downstream portions of 74a, 74b; see Figures 2-4) includes a further tip clearance control duct (the downstream portion of 74b), the tip clearance control system (see Figures 2-4) further comprising a further manifold (62b), the further manifold (62b) being connected (see Figures 2-4) to the further tip clearance control duct (the downstream portion of 74b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta and Suciu to have the at least one tip clearance control duct include a further tip clearance control duct, the tip clearance control system further comprising a further manifold, the further manifold being connected to the further tip clearance control duct., as taught by Suciu, in order to direct cooling fluid along an outside of a turbine case so that air leakage is reduced and gas turbine engine efficiency is increased (Paragraphs 0033-0035 of Suciu).
Regarding Claim 11, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic further teaches (Figures 1-9) a gas turbine engine (see title, abstract, and Figure 1) comprising the tip clearance control system (see Paragraph 0004 and 0009) according to claim 8 (discussed above). 
Regarding Independent Claim 14, Todorovic teaches (Figures 1-9) an air intake system (see Figure 2) for providing air to a tip clearance control system (Paragraph 0009), the air intake system (see Figure 2) comprising:
a ram-air intake (6, 8) having a scoop portion (annotated above) and a body portion (annotated above), wherein the body portion (annotated above) is divided by partition walls (annotated above; also see Figure 7) into a central channel (6 to 18) and a tip clearance control channel (at 20, see Paragraph 0009 and Figure 8), the tip clearance control channel (at 20) extending to a respective duct inlet (the inlet opening at 8, see Figures 2-3) within the body 
Pisacreta teaches (Figures 1-11) a plurality of cooling channels (the upstream portion of passages 64; see annotation above), wherein at least one cooling duct (the downstream portion of passages 64; see annotation above) extends from each one of the respective duct inlets (the portion of passages 64 that is separated from 52; see annotation above). Pisacreta also teaches (Figures 1-11) a body portion (see annotation above) of an air intake (44) which houses a heat exchanger (54), wherein a central channel (52) extends through the heat exchanger (54), wherein an opening (50) of a scoop portion (annotated below) is divided into a plurality of intake channels (annotated below), wherein each one of the intake channels (annotated below) directs air into one of the plurality of cooling channels (the upstream portion of passages 64; see annotation above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic to include the plurality of cooling channels, wherein at least one cooling duct extends from each one of the respective duct inlets and to have the body portion of the air intake to house a heat exchanger, wherein a central channel extends through the heat exchanger, wherein an opening of a scoop portion is divided into a plurality of intake channels, wherein each one of the intake channels directs air into one of the plurality of cooling channels, as taught by Pisacreta, in order to communicate air from the inlet to a plurality of engine components (see Paragraphs 0051-0053 of Pisacreta) and to utilize the flow of air to cool oil or another lubricant of the engine (Paragraph 0046 of Pisacreta). Todorovic in view of Pisacreta does not teach that the plurality of cooling channels, ducts and duct inlets used for tip clearance control and extend to a turbine casing.
Suciu teaches (Figures 1-4) a cooling system used for tip clearance control (60; see title and Paragraphs 0032-0033) that includes at least one tip clearance control duct (the downstream portions of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta to have the cooling system used for tip clearance control that includes at least one tip clearance control duct extending from the duct inlets to a turbine casing, as taught by Suciu, in order to direct cooling fluid along an outside of a turbine case so that air leakage is reduced and gas turbine engine efficiency is increased (Paragraphs 0033-0035 of Suciu).

    PNG
    media_image3.png
    765
    1250
    media_image3.png
    Greyscale


Claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Todorovic et al. (US 2010/0223905) in view of Pisacreta (US 2015/0345389) and Suciu et al. (US 2015/0337675).
Regarding Independent Claim 13, Todorovic teaches (Figures 1-9) an air intake system (see Figure 2) for providing air to a tip clearance control system (Paragraph 0009), the air intake system (see Figure 2) comprising:

Pisacreta teaches (Figures 1-11) a body portion (see annotation below) of an air intake (44) which houses a heat exchanger (54), wherein a central channel (the passageway through 54; see Figure 7) extends through the heat exchanger (54), wherein air (28) enters a single intake channel (at 52) and splits (between 60 and 56; see Figure 7) in the body portion (see annotation below) between the central channel (the passageway through 54 to 60; see Figure 7) and one or more cooling channels (56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic to include the plurality of cooling channels, wherein at least one cooling duct extends from each one of the respective duct inlets 
Suciu teaches (Figures 1-4) a cooling system used for tip clearance control (60; see title and Paragraphs 0032-0033) that includes at least one tip clearance control duct (the downstream portions of 74a, 74b; see Figures 2-4) extending from the duct inlets (the upstream portions of 74a, 74b; see Figures 2-4) to a turbine casing (at 54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta to have the cooling system used for tip clearance control that includes at least one tip clearance control duct extending from the duct inlets to a turbine casing, as taught by Suciu, in order to direct cooling fluid along an outside of a turbine case so that air leakage is reduced and gas turbine engine efficiency is increased (Paragraphs 0033-0035 of Suciu).

    PNG
    media_image4.png
    702
    1249
    media_image4.png
    Greyscale


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic et al. (US 2010/0223905) in view of Pisacreta (US 2015/0345389) and Suciu et al. (US 2015/0337675) as applied to claim 1 above, and further in view of Teia Dos Santos Medes Gomes et al. (US 2015/0260101).
Regarding Claim 4, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic in view of Pisacreta and Suciu does not teach, as discussed so far, wherein the scoop portion of the ram-air intake comprises a single intake channel.
Teia Dos Santos Medes Gomes teaches (Figures 1-11) a ram-air intake (see Figure 11) comprising a scoop portion (15), wherein the scoop portion (15) of the ram-air intake (see Figure 11) comprises a single intake channel (see Figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Piscareta and Suciu to include the scoop portion of the ram-air intake comprising a single intake channel, as taught by Teia Dos Santos Medes Gomes, in order to divert the first airflow into the inner parts of the engine from the bypass region (Paragraph 0061).
It is further noted that a simple substitution of one known element (in this case, the scoop portion of Todorovic having multiple intake channels) for another (in this case, the scoop portion of Teia Dos Santos Medes Gomes having a single intake channel) to obtain predictable results (in this case, to direct air from the bypass region to the inner parts of the engine) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 6, Todorovic in view of Pisacreta and Suciu teaches the invention as claimed and as discussed above. Todorovic in view of Pisacreta and Suciu does not teach, as discussed so far, wherein the scoop portion of the ram-air intake comprises a single intake channel and the body portion comprises an upstream chamber in fluid communication with the single intake channel and with the duct inlet(s) and a central downstream channel in the body portion.
Teia Dos Santos Medes Gomes teaches (Figures 1-11) a ram-air intake (see Figure 11) comprising a scoop portion (15), wherein the scoop portion (15) of the ram-air intake (see Figure 11) comprises a single intake channel (see Figure 11) and a body portion (annotated below) comprises an upstream chamber (annotated below) in fluid communication with the single intake channel (see Figure 11) and with the duct inlet (annotated below) and a central downstream channel (through 8; see Figure 11) in the body portion (annotated below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta and Suciu to include the scoop portion of 
It is further noted that a simple substitution of one known element (in this case, the scoop portion of Todorovic having multiple intake channels) for another (in this case, the scoop portion of Teia Dos Santos Medes Gomes having a single intake channel) to obtain predictable results (in this case, to direct air from the bypass region to the inner parts of the engine) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image5.png
    738
    1263
    media_image5.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Todorovic et al. (US 2010/0223905) in view of Pisacreta (US 2015/0345389) Suciu et al. (US 2015/0337675) as applied to claim 1 above, and further in view of Vleugels et al. (WO 2018/065304).
Regarding Claim 7,
Pisacreta teaches (Figures 1-11) wherein the heat exchanger (54) is an air-oil cooler (see Paragraph 0046 and Figures 5-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta and Suciu to include the air/aoil heat exchanger, as taught by Pisacreta, in order to cool oil or another lubricant of the engine (see Paragraph 0046 of Pisacreta). Todorovic in view of Pisacreta and Suciu does not teach that the heat exchanger is a matrix cooler.
Vleugels teaches (Figures 1-9) an air-oil heat exchanger (see title) used in a turbomachine (see abstract), comprising a housing (at 24; see Figures 1-2) and a heat exchanger matrix (30) integrated to said housing (see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Todorovic in view of Pisacreta and Suciu to include the air-to-oil cooler for a turbomachine, comprising a housing, and a heat exchanger matrix integrated to said housing, as taught by Vleugels, in order to provide a heat exchanger that is simple, resistant, light, economical, reliable, easy to produce, convenient to maintain, easy to inspect, and improves efficiency (see Paragraph 0008 of Thomas).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-14 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the rejections above, at the appropriate locations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741